 



Exhibit 10.2
STOCK REPURCHASE AGREEMENT
          THIS STOCK REPURCHASE AGREEMENT (“Agreement”) is made and entered into
as of May 9, 2006 (the “Effective Date”), by and among Advanta Corp., a Delaware
corporation (the “Company”), Dennis Alter (“Alter”), Dennis J. Alter, Trustee
U/I/T dated December 15, 2003 (the “2003 GRAT”) and the Dennis J. Alter, Trustee
U/I/T dated May 24, 2004 (the “2004 GRAT”, and collectively with Alter and the
2003 GRAT, the “Sellers”).
          WHEREAS, each Seller owns the number of shares of Class B Common Stock
of the Company set forth next to such Seller’s name on Exhibit A hereto (the
“Shares”).; and
          WHEREAS, the Company desires to repurchase from each Seller the
Seller’s Shares and each Seller desires to sell, assign and transfer to the
Company each of the Seller’s Shares, upon the terms and subject to the
conditions set forth in this Agreement.
          NOW, THEREFORE, in consideration of the foregoing and of the mutual
covenants contained herein, the parties hereto, intending to be legally bound,
agree as follows:
          1. Purchase of the Shares, Purchase Price. Subject to the terms and
conditions contained in this Agreement, each of the Sellers hereby sells,
assigns and transfers the Shares set forth next to such Seller’s name on
Exhibit A hereto to the Company for a purchase price of $38.67 per Share,
payable by wire transfer of immediately available funds.
          2. Delivery of Stock Powers. Contemporaneously with the execution of
this Agreement, each of the Sellers is delivering to the Company one or more
irrevocable stock powers relating to all of the Shares being sold by such Seller
hereunder, in the form attached hereto as Exhibit B.
          3. Representations, Warranties and Covenants of Sellers.
          a. Each Seller hereby represents, warrants and covenants:
          i. such Seller is the lawful owner, both beneficially and of record,
of the Shares set forth next to such Seller’s name on Exhibit A hereto. Such
Seller owns such Shares free and clear of all liens, encumbrances, restrictions
and claims of every kind;
          ii. such Seller has the legal right, power and authority to enter into
this Agreement and to consummate the transactions contemplated herein;
          iii. such Seller hereby transfers to the Company good and valuable
title to each of the Shares set forth next to Seller’s name on Exhibit A hereto,
free and clear of all liens, encumbrances, and claims of every kind. As soon as
reasonably practicable after the Effective Date, such Seller shall deliver such
Shares set forth next to such Seller’s name on Exhibit A hereto to the

 



--------------------------------------------------------------------------------



 



          Company;
          iv. such Seller is not subject to or a party to any lien, agreement,
contract, law, regulation, order, judgment or decree, or any other restriction
of any kind or character, that would prevent consummation of the transactions
contemplated by this Agreement or that would otherwise restrict such Seller’s
ability to transfer marketable title to the Shares set forth next to Seller’s
name on Exhibit A hereto in accordance with the terms hereof; and
          v. this Agreement is binding upon such Seller and enforceable in
accordance with its terms.
     b. The 2003 GRAT represents and warrants that it is duly established and
validly existing under the laws of the Commonwealth of Pennsylvania.
     c. The 2004 GRAT represents and warrants that it is duly established and
validly existing under the laws of the Commonwealth of Pennsylvania.
          4. Representations and Warranties of the Company. The Company
represents, warrants and covenants, as of the Effective Date:
     a. This Agreement is binding upon the Company and enforceable in accordance
with its terms;
     b. The execution and delivery of this Agreement, and the purchase of the
Shares from Seller pursuant to this Agreement, do not violate any court order or
decree or any rule or regulation of any government agency to which the Company
may be subject; and
     c. The Company has the legal right, power and authority to execute and
deliver this Agreement and to consummate the transactions contemplated herein.
          5. Further Actions. In connection with the transactions contemplated
hereunder and as a further consideration, each of the parties to this Agreement
agrees that after the Closing it will, from time to time, as requested by any
other party, furnish such further instruments and documents as may be necessary
or proper to perfect or further evidence the sale, assignment and transfer by
Sellers to the Company of the Shares sold pursuant to this Agreement.
          6. Indemnification. Each party shall indemnify, defend and hold
harmless the other parties from and against any claim, loss or expense
(including attorneys’ fees) arising out of (a) any breach by such party of any
representation or warranty contained in this Agreement; or (b) any default by
such party in the performance of any of the covenants and agreements contained
in this Agreement. These rights of indemnification shall survive the Closing.

- -



--------------------------------------------------------------------------------



 



          7. Entire Agreement. This Agreement constitutes the entire agreement
and understanding between the parties with respect to the subject matter
contained herein, and shall supersede and cancel all other agreements and
understandings, written or oral, related to the subject matter herein. No
amendment or modification of this Agreement shall be valid unless made in
writing and signed by all of the parties hereto.
          8. Interpretation and Governing Law. The section headings contained in
this Agreement are inserted solely for convenience and shall have no effect on
the interpretation of this Agreement. This Agreement shall be construed and
enforced in accordance with the laws of the State of Delaware.
          9. Assignment. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective heirs, successors and
assigns, and shall not be assignable by any party without the prior written
consent of each of the other parties hereto.
          10. Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original, and all of which shall
constitute one and the same document.
[SIGNATURE PAGE FOLLOWS]

- -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
as of the day and year first written above.

         
 
       
THE COMPANY
   
 
        Advanta Corp.    
 
       
By:
  /s/ Elizabeth H. Mai    
 
        Name: Elizabeth H. Mai     Title: Senior Vice President, Chief
Administration Officer, General Counsel and Secretary    
 
       
SELLERS
   
 
        /s/ Dennis Alter           Dennis Alter    
 
        Dennis J. Alter, Trustee U/I/T dated December 15, 2003    
 
       
By:
  /s/ Dennis Alter    
 
        Name: Dennis Alter     Title: Trustee    
 
        Dennis J. Alter, Trustee U/I/T dated May 24, 2004    
 
       
By:
  /s/ Dennis Alter    
 
        Name: Dennis Alter     Title: Trustee    

- -



--------------------------------------------------------------------------------



 



EXHIBIT A

          Seller   Number of Shares  
Dennis Alter
    874,587  
2003 GRAT
    66,756  
2004 GRAT
    53,657  

- -



--------------------------------------------------------------------------------



 



EXHIBIT B
IRREVOCABLE STOCK OR BOND POWER
obtain one power for each certificate/bond
                                        
     FOR VALUE RECEIVED, the undersigned does (do) hereby sell, assign and
transfer unto:

           
 
       
 
      SS#                                        
 
       
                    
    {  
Whose Social Security # or Federal Tax ID # is
       
 
    Tax ID#                                        
 
       
                    
       

         
IF STOCK,
                                               shares of the
                                         
COMPLETE
      stock of
                                                                       
                             
THIS
  {                       
PORTION
      represented by Certificate(s) No(s).
                                                            
 
      inclusive, standing in the name of the undersigned on the books of
 
      Company.

         
IF BONDS,
                                                                   bonds of the
                                                            
COMPLETE
       
THIS
       
PORTION
  {  
                                                                                                                                                                
 
       
 
      in the principal amount of $                                          ,
No(s).                                          
 
      inclusive, standing in the name of the undersigned on the books of
Company.

- -



--------------------------------------------------------------------------------



 



The undersigned does (do) hereby irrevocably constitute and appoint attorney to
transfer the said stock or bond(s), as the case may be, on the books of Company,
with full power of substitution in the premises. Should any of this Power be
incomplete in any necessary respect at the time of execution, the undersigned
herby authorizes the completion of this document.

     
Dated:                                        
   
 
   
                     (SEAL)
  X                                                            
 
   
                     (SEAL)
  X                                                            

- -